717 S.E.2d 739 (2011)
YOST, et al.
v.
YOST.
No. 351P11-1.
Supreme Court of North Carolina.
October 6, 2011.
William E. Loose, Asheville, for Yost, Robin, et al.
Ann-Patton Hornthal, Asheville, for Yost, Sandra, et al.
Richard S. Daniels, Asheville, for Dynamic Systems, Inc.
The following order has been entered on the motion filed on the 31st of August 2011 by Plaintiffs and Intervenor to Amend Petition for Writ of Supersedeas:
"Motion Allowed by order of the Court in conference, this the 6th of October 2011."